REASONS FOR ALLOWANCE

       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.  New claim 21 has been added drawn to a method of claim 1.  Support is found at paragraph [005].  No new matter has been added.     
Based upon the Amendment filed February 11, 2022 and further reconsideration, the rejections based upon 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 102(a)(1) as being anticipated CN 101891740 [Wang (Reference U)] and CN 107266448 [Daqi Wang (Reference V)] are withdrawn.
Upon further reconsideration, the provisional rejection based upon the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of co-pending Application No. 16/965,790 is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                  /Zinna Northington Davis/
                                                 /Zinna Northington Davis/                                              Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



Znd
03.02.2022